 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   BOBBY DARRELL COLBERT,

 9                                 Petitioner,            Case No. C18-1350-RSM-JPD

10          v.
                                                          ORDER GRANTING RESPONDENT’S
11   RON HAYNES,                                          SECOND MOTION FOR EXTENSION OF
                                                          TIME
12                                 Respondent.

13

14          This is a federal habeas action filed under 28 U.S.C. § 2254. This matter comes before

15   the Court at the present time on respondent’s second motion for an extension of time to file an

16   answer to petitioner’s petition for writ of habeas corpus. Petitioner has not opposed the motion.

17   The Court, having reviewed respondent’s motion, and the balance of the record, hereby

18   ORDERS as follows:

19          (1)     Respondent’s second motion for an extension of time to file his answer to

20   petitioner’s federal habeas petition (Dkt. 21) is GRANTED. Respondent is directed to file his

21   answer not later than January 25, 2019.

22

23
     ORDER GRANTING RESPONDENT’S SECOND
     MOTION FOR EXTENSION OF TIME - 1
 1          (2)    The Clerk is directed to send copies of this Order to petitioner, to counsel for

 2   respondent, and to the Honorable Ricardo S. Martinez.

 3          DATED this 4th day of January, 2019.

 4

 5

 6
                                                  A
                                                  JAMES P. DONOHUE
 7                                                United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER GRANTING RESPONDENT’S SECOND
     MOTION FOR EXTENSION OF TIME - 2
